HOFFMAN, Judge,
concurring in result.
I concur in the result reached by the majority; however, I do so on the basis that the record does not reflect any advisement by the trial court or any discussion from which Geiger’s knowing, voluntary, and intelligent waiver of his right to counsel can be discerned. As acknowledged by the majority, no specific requirement exists as to the areas of inquiry which must be explored by a trial court prior to a determination that a defendant is knowingly, intelligently and voluntarily waiving his right to counsel. See Coleman v. State, 630 N.E.2d 1376, 1377 (Ind.Ct.App.1994). Inquiries should be made into the educational background of the defendant, the defendant’s familiarity with legal proceedings, and the defendant’s mental state if warranted. Martin v. State, 588 N.E.2d 1291, 1293 (Ind.Ct.App.1992), quoting Kirkham v. State, 509 N.E.2d 890, 892 (Ind.Ct.App.1987). A valid waiver does not require' adherence to specific guidelines. Id. While no specific inquiry is required, the record here indicates only that Geiger acquiesced in the withdrawal of a private attorney and appeared at jury trial without counsel. Geiger then represented himself. The record does not demonstrate a knowing, voluntary, and intelligent waiver of counsel.